         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


JOHN B. WILSON, et al.,                                   )
                                                          )
                     Plaintiffs                           )
                                                          )
                v.                                              CIVIL ACTION
                                                          )
                                                                NO. 1:21-cv-10894
                                                          )
NETFLIX, INC., et al.,                                    )
                                                          )
                     Defendants.
                                                          )
                                                          )

    DEFENDANTS’ JURISDICTIONAL MEMORANDUM PURSUANT TO COURT’S
                  ORDERS OF JUNE 2 AND JUNE 17, 2021

       Defendants Netflix, Inc., Netflix Worldwide Entertainment, LLC, 241C Library Films,

LLC, Library Films, LLC, Jon Karmen, and Chris Smith (collectively, “the Defendants”),

respectfully submit this memorandum pursuant to the Court’s Orders of June 2 and June 17, 2021

(Dkt. 6, 11).

       The June 2 Order required briefing on the issue of subject matter jurisdiction. The Order

stated that Defendants’ Notice of Removal “suggests that diversity jurisdiction exists only if

plaintiff John Wilson, Jr. has been misjoined” and that “it appears that the issue of this court’s

jurisdiction should be decided before any decisions are made concerning the merits of this case.”
Dkt. 6 at 1-2. The June 17 Order further provided that the issues to be addressed should include

the “standards and appropriate procedures for determining whether diversity jurisdiction exists,

and whether any discovery is necessary to resolve this issue.” Dkt. 11 at 1-2.1

       As discussed below, under the doctrine of “fraudulent joinder” this court has jurisdiction

to determine whether removal was proper. The jurisdictional issue is identical to one of the legal

challenges in the motion to dismiss; that is, whether as a matter of law the complaint alleges a


1
 Counsel has submitted a declaration in accordance with Paragraph 1 of the June 17, 2021 Order
and another declaration in accordance with Paragraph 2 of the Order.
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 2 of 8



cause of action on behalf of John B. Wilson, Jr. (“Wilson Jr.”). As such, in determining whether

it has jurisdiction the Court can consider the arguments made in the motion to dismiss. See, e.g.,

Antony v. Duty Free America’s Inc., No. 09-10862-NMG, 2009 WL 10694418 (D. Mass. 2009)

(on motion to remand, rejecting plaintiff’s argument “that because the Court lacks subject matter

jurisdiction over the action, it may not entertain the defendants’ motion to dismiss the co-

defendants”).2

       As shown below, the case was properly removed on the grounds that the one non-diverse

party to the case, Wilson Jr., was improperly joined as a plaintiff because “there is no reasonable

possibility that the state’s highest court would find that the complaint states a cause of action upon

which relief may be granted” on his behalf. Universal Truck & Equip. Co. v. Southworth–Milton,

Inc., 765 F.3d 103, 108 (1st Cir. 2014). The Court therefore has subject matter jurisdiction.

       Defendants’ subject matter jurisdiction argument is based upon a pure issue of law:

whether the complaint sufficiently alleges a viable cause of action on behalf of Wilson Jr. Because

removal is not based on a factual challenge to the allegations of the complaint (e.g., Defendants

do not seek to challenge whether Wilson Jr. is, in fact, a citizen of California), there is no need for

discovery to resolve the jurisdictional issue. See generally Valentin v. Hospital Bella Vista, 254

F.3d 358, 363-64 (1st Cir. 2001).
                                       I.      ARGUMENT

       A.        Subject Matter Jurisdiction Exists If a Diverse Party Has No Viable Cause of
                 Action.
       Defendants’ Notice of Removal is based on the improper joinder of Wilson Jr., a citizen of

California, to this case. Although this jurisdictional theory often is called fraudulent joinder, the

term “does not necessarily mean that the Plaintiff acted to mislead or deceive.” Carey v. Board of

Governors of Kernwood Country Club, 337 F. Supp. 2d 339, 342 (D. Mass. 2004).                See also


2
  Defendants are filing today an Amended Motion to Dismiss seeking dismissal under Fed. R. Civ.
P. 21 as well as under Fed. R. Civ. P. 12(b)(6). Because, as set forth herein, the standard for relief
in this case is essentially identical under both Rules, the Amended Motion relies on the briefing
filed by Defendants to date, including this memorandum.



                                                 -2-
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 3 of 8



Coughlin v. Nationwide Mut. Ins. Co., 776 F. Supp. 626, 628 n.3 (D. Mass. 1991) (applying

fraudulent joinder theory to retain jurisdiction although “there [was] no allegation that the plaintiffs

acted to mislead or deceive”); Mills v. Allegiance Healthcare Corp., 178 F. Supp. 2d 1, 5 (D. Mass.

2001) (same).

       “The linchpin of the fraudulent joinder analysis is whether the joinder of the non-diverse

party has a reasonable basis in law and fact.” Id. at 4. “[I]t is generally recognized that, under the

doctrine of fraudulent joinder, removal is not defeated by the joinder of a non-diverse [party] where

there is no reasonable possibility that the state’s highest court would find that the complaint states

a cause of action upon which relief may be granted against the non-diverse defendant.” Hack v.

Axa Equitable Life Ins. Co., No. 16-10051-MLW, 2016 WL 5662016, at * 1 (D. Mass. 2016)

(quoting Universal Truck & Equip., 765 F.3d at 108 (1st Cir. 2014) (internal quotation marks

omitted)). The doctrine thus permits a federal court to “disregard, for jurisdictional purposes,” the

citizenship of non-diverse parties. Universal Truck & Equip., 765 F.3d at 109-110 (quoting Mayes

v. Rappaport, 198 F.3d 457 (4th Cir. 1999)).3


3
  “Although the ‘fraudulent joinder’ doctrine is most often applied in cases in which plaintiffs seek
to defeat removal by fraudulently joining a forum or non-diverse defendant, courts have found that
‘the fraudulent joinder doctrine can be applied to the alleged fraudulent joinder of a plaintiff.’”
Lothrop v. North American Air Charter, Inc., No. 13–10235–DPW, 2013 WL 3863917, at *3 (D.
Mass. 2013) (quoting Kansas State Univ. v. Prince, 673 F.Supp.2d 1287, 1294 (D. Kan. 2009)
(collecting cases); see also O’Connell v. Wright Medical Group, Inc., NO. 11-10587-MBB, 2012
WL 13055101, at *3-4 (D. Mass. 2012) (applying fraudulent joinder analysis to plaintiff); cf.
Gentle v. Lamb-Weston, Inc., 302 F. Supp. 161, 163 (D. Me. 1969) (“the Court conceives it to be
both its prerogative and its duty to pierce the appearance of plaintiff[’s] interest in this case”). The
First Circuit drew no distinction between plaintiffs and defendants in stating that “[a] party
fraudulently joined to defeat removal is disregarded in determining diversity of citizenship.”
Polyplastics, Inc. v. Transconex, Inc., 713 F.2d 875, 877 (1st Cir. 1983) (emphasis added). See
generally Tom James Co. v. Zurich Am. Ins. Co., No. 120CV01415JPHDML, 2020 WL 6710797,
at *3 (S.D. Ind. Nov. 13, 2020) (“district courts have had no difficulty applying the fraudulent
joinder doctrine to nondiverse plaintiffs when a defendant has shown that a nondiverse plaintiff
was improperly joined to defeat diversity jurisdiction”); cf. Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 584 (1999) (describing fraudulent joinder argument in dicta and stating “[i]f the joinder
of [the diverse plaintiff] is legitimate, the complete diversity required by 28 U. S. C. § 1332 . . . is
absent,” but holding that court had power to resolve the case on personal jurisdiction grounds
rather than deciding subject matter jurisdiction issue).



                                                 -3-
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 4 of 8



       “Although the First Circuit has not articulated a standard for evaluating a claim of

fraudulent joinder, it has stated in dicta that ‘a finding of fraudulent joinder bears an implicit

finding that the plaintiff has failed to state a cause of action against the fraudulently joined

[party].’” Mills, 178 F. Supp. 2d at 4-5 (quoting Polyplastics, 713 F.2d at 877 (citing 1A James

Wm. Moore et al., Moore’s Federal Practice ¶ 0.161 [2] at 276 n. 5 (2d ed. 1993)). See also Bay

Equity LLC v. Total Mortg. Servs., LLC, No. 1:20-CV-10693-IT, 2020 WL 7353404, at *3-5 (D.

Mass. Dec. 15, 2020) (applying “in effect, the substantive standard for a motion to dismiss under

Rule 12(b)(6)” and denying motion to remand because claims failed to state a cause of action under

state law); O’Connell v. Wright Medical Group, Inc., NO. 11-10587-MBB, 2012 WL 13055101,

at *4 (D. Mass. 2012) (“Using slight variations in terminology, district courts in the First Circuit

interpret this statement to require a showing that the plaintiff has asserted no viable cause of action

against the defendants.”).

       This Court has articulated the following fraudulent joinder standard:

           In order to show that naming a non-diverse [party] is a “fraudulent joinder”
           effected to defeat diversity, the defendant must demonstrate, by clear and
           convincing evidence, either that there has been outright fraud committed in the
           plaintiff’s pleadings, or that there is no possibility, based on the pleadings, that
           the plaintiff can state a cause of action against the non-diverse defendant in
           state court.
Hack v. Axa Equitable Life Ins. Co., No. 16-10051-MLW, 2016 WL 5662016, at * 1-2 (emphasis

in original) (quoting Whitaker v. Am. Telecasting, Inc., 261 F. 3d 196, 207 (2d Cir. 2001)).

        “A mere theoretical possibility of recovery under state law does not suffice to preclude

removal.” Mills, 178 F. Supp. 2d at 5 (citing Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 n. 4

(5th Cir. 2000). Rather, it is enough for the removing party to show that “the plaintiff cannot state

a reasonable or colorable claim for relief under the applicable substantive law[.]” Wright, Miller

& Cooper, 13F Federal Practice and Procedure, supra, § 3641.1 at 465 (3d ed.).



fraudulently joined plaintiff would defeat diversity jurisdiction, and holding that district court had
power to decide personal jurisdiction issue without resolving subject matter jurisdiction issue).



                                                 -4-
          Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 5 of 8




         B.     The Court Need Not Permit Discovery or Conduct an Evidentiary Hearing to
                Decide Whether Removal Was Proper.
         “In assessing a claim of fraudulent joinder, the court is not bound by the allegations in the

complaint and may consider affidavits and other materials that bear on the question of whether

there is a reasonable basis for joinder of a defendant.” Hack, 2016 WL 5662016, at * 2 (quoting

In re Fresenius Granuflo/Naturalyte Dialysate Prod. Liab. Litig., 76 F. Supp. 3d 321, 333 (D.

Mass. 2015); see also Mills, 178 F. Supp. 2d at 5 (“In analyzing a claim of fraudulent joinder, a

court is not held captive by the allegations in the complaint.”). In this case, Defendants’

jurisdictional argument is based on the allegations of the complaint and materials properly

considered by the Court in ruling on a motion to dismiss. See Defendants’ Memorandum of Law

in Support of Motion to Dismiss (Dkt. 8). See also Badon, 236 F.3d at 285 n.3 (considering

“undisputed summary judgment type evidence”). Accordingly, there is no need for the parties to

conduct discovery or for the Court to conduct an evidentiary hearing to resolve the jurisdictional

issue.

         In Valentin, the First Circuit described three categories of jurisdictional challenges. 254

F.3d at 362-63. Some challenges “present what amount to pure (or nearly pure) questions of law,”

such as whether a case is ripe, moot, or presents a federal question. Id. at 363. Other cases raise

a “sufficiency challenge” in which the Court “must credit the well-pleaded factual allegations

(usually taken from the complaint, but sometimes augmented by an explanatory affidavit or other
repository of uncontested facts), draw all reasonable inferences from them in [plaintiff’s] favor,

and dispose of the challenge accordingly.” Id. at 363. See also Torres-Negron v. J & N Records,

LLC, 504 F.3d 151, 162 (1st Cir. 2007) (“facial challenges” require the court to determine if a

plaintiff has sufficiently alleged a basis for subject matter jurisdiction); Kerns v. United States, 585

F.3d 187, 193 (4th Cir. 2009) (“when a defendant asserts that the complaint fails to allege sufficient

facts to support subject matter jurisdiction, the trial court must assume a standard patterned on

Rule 12(b)(6)”).




                                                 -5-
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 6 of 8



       Still other cases involve disputes about the “accuracy (rather than the sufficiency) of the

jurisdictional facts asserted by the plaintiff and proffering materials of evidentiary quality in

support of that position.” Valentin, 254 F.3d at 36. In resolving these types of “factual challenges,”

the court must “address the merits of the jurisdictional claim by resolving the factual disputes

between the parties” and may “order discovery, consider extrinsic evidence, and hold evidentiary

hearings in order to determine its own jurisdiction.” Id. See also Kerns, 585 F.3d at 193 (“when

the defendant challenges the veracity of the facts underpinning subject matter jurisdiction, the trial

court may go beyond the complaint, conduct evidentiary proceedings, and resolve the disputed

jurisdictional facts”); Torres-Negron, 504 F.3d at 162-63 & n.8 (factual challenges may be

resolved by employing the summary judgment standard).4

       Because Defendants’ claim of subject matter jurisdiction is that Wilson Jr.’s complaint fails

to state a cause of action and has no reasonable basis in law and fact, the procedures set forth by

the Valentin Court for a “sufficiency challenge” apply here.

       C.      The Jurisdictional Issue Should be Decided Based on the Legal Issue of
               Whether Wilson Jr.’s Claim Has a Viable Basis in Law and Fact.
       Decisions in this District and elsewhere have resolved fraudulent joinder claims by

determining whether the plaintiff has pleaded a viable cause of action. For example, in Antony,

2009 WL 10694418 (D. Mass. 2009), a defamation action, the Court’s fraudulent joinder finding

was based on legal rulings that the complaint’s “skimpy” allegations failed to sufficiently allege

defamation and because the statements were, in any event, privileged. Id. at *3. The Mills Court

held that jurisdiction existed because one of the plaintiff’s claims failed under Massachusetts law

and the other claim had yet to be recognized by a Massachusetts appellate court. 178 F. Supp. 2d

at 7, 9. In Carey, the Court retained jurisdiction because the plaintiff’s claims were barred by the

Massachusetts Worker’s Compensation Act. See 337 F. Supp. 2d at 343 (joinder was fraudulent



4
  If a factual challenge to jurisdiction raises genuine disputes that are inextricably intertwined with
the merits of the case, the court may defer resolution of the jurisdictional issue until the time of
trial. Valentin, 254 F.3d. at 363 n.3; Torres-Negron, 504 F.3d at 163; Kerns, 585 F.3d at 193.



                                                 -6-
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 7 of 8



(“meaning unlawful, not misleading or deceitful) because [plaintiff] has failed to state a viable

claim against those defendants”).5

        This Court followed a similar approach in Hack, 2016 WL 5662016. In that case, the

Court granted a motion to remand because the defendants failed to show by clear and convincing

evidence that there was no reasonable probability that the Supreme Judicial Court would find that

the plaintiff stated a claim for negligence. In reaching its conclusion, the Court analyzed the

allegations of the complaint in light of Massachusetts appellate decisions and held that, in the

absence of any controlling Massachusetts case law to the contrary, the defendants had not

presented clear and convincing evidence that Supreme Judicial Court would reject an insured’s

negligence claim against a claims administrator. Id. at *3.

       Defendants respectfully submit that engaging in a similar analysis of Massachusetts law in

this case compels the legal conclusion that Wilson Jr.’s defamation claim has no “reasonable basis

in law and fact.” Mills, 178 F. Supp. 2d at 4. As set forth in more detail in Defendants’

Memorandum of Law in Support of their Motion to Dismiss (and incorporated herein by

reference), the complaint fails to allege that Defendants published a defamatory statement “of and

concerning” Wilson Jr., see Dkt. 8 at 4-7, 14-15, 19-20, or that the film at issue was anything but

a privileged fair report with respect to Wilson Jr. Id. at 12-19.

       “Federal courts should not sanction devices intended to prevent a removal to a Federal

court where one has that right, and should be equally vigilant to protect the right to proceed in the

Federal court as to permit the state courts, in proper cases, to retain their own jurisdiction.” Wecker

v. National Enameling & Stamping Co., 204 U.S. 176, 186 (1907). Because there is no “reasonable

possibility that the state’s highest court would find that [Wilson Jr.’s] complaint states a cause of

action upon which relief may be granted,” the Court should “disregard, for jurisdictional purposes”



5
 See also Bay Equity, 2020 WL 7353404, at *3-5 (denying motion to remand based on analysis
of claims of tortious interference, conspiracy, and unjust enrichment under Massachusetts law);
Alexander v. Lancaster, 330 F. Supp. 341 (W.D. La. 1971) (denying motion to remand in libel
case on the grounds that the non-diverse defendant was immune from liability).



                                                 -7-
         Case 1:21-cv-10894-MLW Document 13 Filed 06/21/21 Page 8 of 8



Wilson Jr.’s citizenship, hold that subject matter jurisdiction exists, and grant Defendants’

Amended Motion to Dismiss. Universal Truck & Equip., 765 F.3d at 108, 109-110.

                                      II.       CONCLUSION
       For the foregoing reasons, and for those set forth in their Memorandum of Law in Support

of Motion to Dismiss, Defendants request that the Court rule that this case was properly removed

and grant Defendants’ Amended Motion to Dismiss.


                                            By their attorneys,


                                            /s/Jonathan M. Albano
                                            Jonathan M. Albano
                                            BBO #013850
                                            jonathan.albano@morganlewis.com
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            One Federal Street
                                            Boston, MA 02110-1726
                                            +1.617.341.7700

Dated: June 21, 2021



                                 CERTIFICATE OF SERVICE

               I, Jonathan M. Albano, hereby certify that this document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on June 21, 2021.

                                                 /s/ Jonathan M. Albano
                                                 Jonathan M. Albano




                                                  -8-
